Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2017.12.06
                                                                          12:01:25 -06'00'




                  People v. Ramsey, 2017 IL App (1st) 160977



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CEDRICK RAMSEY, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-16-0977



Filed             August 22, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 08-CR-20825; the
Review            Hon. Frank G. Zelesinski, Judge, presiding.



Judgment          Affirmed.


Counsel on        Christopher S. Carroll, of Aurora, for appellant.
Appeal
                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Joseph Alexander, and David J. Welch, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE MASON delivered the judgment of the court, with opinion.
                  Presiding Justice Hyman and Justice Neville concurred in the
                  judgment and opinion.
                                               OPINION

¶1       After a bench trial, defendant Cedrick Ramsey was convicted of three counts of aggravated
     criminal sexual assault and sentenced to natural life in prison. He raises three issues on appeal:
     (i) whether the trial court erred in denying his motion to suppress evidence recovered during a
     warrantless search of his residence after police arrived in response to a 911 call, when the items
     were in plain view, were not taken by police during the initial search, and were later recovered
     by an evidence technician; (ii) whether the admission of other crimes evidence was an abuse of
     discretion; and (iii) whether his trial counsel was ineffective. Finding no error or other basis for
     reversal, we affirm.
¶2       Before trial, Ramsey filed a motion to suppress items recovered from and photographs
     taken inside his home. A transcript of the hearing on the motion is not included in the record on
     appeal. Ramsey argued that because there were no exigent circumstances, police were required
     to obtain a warrant to search his home after he was arrested. The State contended that officers
     responding to the 911 call had probable cause to enter the home in order to locate any victims
     or other offenders, particularly in light of Ramsey’s admission that he had been fighting with
     his “girlfriend.” Once inside the home, police saw in plain view a broken window, blood on the
     windowsill, and the items eventually recovered. Ramsey’s motion to suppress was denied.
     Ramsey’s motion to reconsider that ruling was likewise denied.
¶3       The State also moved in limine to admit other crimes evidence relating to Ramsey’s sexual
     assault of two other young women. The other assaults were committed within a month of each
     other in 2000, and the current alleged assault occurred within two years of Ramsey’s release
     from prison after he was convicted of those assaults. There were certain similarities in the
     method of attack, including Ramsey’s conduct in luring women to his house for consensual sex
     and then attacking them once they arrived. The trial court determined that the other crimes
     evidence was admissible.
¶4       On May 31, 2008, Ramsey and the victim, F.S., a 17-year-old prostitute, initially spoke on
     a “chat line.” Ramsey identified himself as “Dillon.” F.S. agreed to meet Ramsey for sex in
     exchange for money that same day. They negotiated a price of $160 for half an hour.
¶5       Later that day, Ramsey, who was on electronic monitoring for another offense, went to
     pick up F.S. at 67th Street and Halsted Street. When Ramsey and F.S. arrived at Ramsey’s
     home at 3 East 140th Court in Riverdale, Ramsey directed F.S. to the second floor. As they got
     to the top of the stairs, Ramsey placed his hand on F.S.’s shoulder, held a knife to her neck, and
     told her not to scream or he would kill her. Ramsey told F.S. to “get on the couch” in the
     bedroom and take off her clothes. After F.S. disrobed and while Ramsey still held the knife, he
     demanded that F.S. perform oral sex on him. Ramsey then tried but was unable to penetrate
     F.S.’s vagina. Ramsey had F.S. move to a bed in the room and lay facedown. Ramsey
     penetrated F.S.’s vagina with his penis but was unable to maintain an erection. Each time
     Ramsey lost his erection, he demanded that F.S. perform oral sex.
¶6       At one point, Ramsey told F.S. he was going to get some Vaseline. Before he left the room,
     Ramsey tied F.S.’s arms and legs behind her back with an exercise cord. When Ramsey
     returned, he rubbed some sort of lubricant on F.S.’s anus and then penetrated her vagina.
     Ramsey was interrupted by his phone ringing. He took F.S. to an exercise bench in the room
     and tied her to the bench with her hands behind her back and put a sock in her mouth so she
     could not scream. Ramsey dressed and left the room to return the phone call.

                                                  -2-
¶7         While Ramsey was out of the room, F.S. was able to free her hands. She then punched out
       a window in the room. When she could not escape through the window, she leaned out the
       window and called out for help. Ramsey then returned and pulled F.S. back into the room by
       her hair. As they struggled, Ramsey bit F.S.’s shoulder and punched her face and head several
       times.
¶8         Alphonzo Wells, Ramsey’s next door neighbor, was outside washing his truck around
       noon that day. Wells heard the screams, saw a hand pull F.S. back into the house and called
       911. Ramsey told F.S. to get dressed and to go wash the blood off her face because the police
       would be arriving soon.
¶9         Police spoke to Wells when they arrived a few minutes later, and Wells repeated what he
       had heard and seen. Ramsey met the police at his front door. According to responding officers,
       Ramsey was nervous and sweaty, and they noticed blood droplets on his T-shirt. Another
       officer noticed glass on the sidewalk under the broken window. Ramsey told the officers he
       had gotten into a fight with his girlfriend.
¶ 10       As Ramsey stood by the front door, other officers entered the home. F.S., crying,
       disheveled, and with scratches on her arms, ran down the stairs and toward the officers.
       Ramsey was placed under arrest, and F.S. was taken to the hospital by ambulance.
¶ 11       Officers walked through both floors of the residence to determine whether other
       perpetrators or victims were present. They checked closets, under the beds, and anywhere else
       a person could be hiding. There is no evidence that the officers opened drawers or otherwise
       searched in locations where a human being could not hide. In the second-floor bedroom, they
       noticed a knife and exercise equipment. The officers did not take any items at that time. About
       an hour later, an evidence technician entered the home and recovered the knife, an exercise
       cord, an audiovisual cord wrapped around a piece of exercise equipment, and a container of
       petroleum jelly. The technician also recovered a latex condom from the floor of the bedroom
       by the bed. The technician remained in the house for about 20 minutes, collecting the items in
       the bedroom and taking photographs.
¶ 12       At the hospital, F.S. recounted to nurse Nancy Healy the details of her assault. Healy
       observed abrasions and cuts on F.S.’s face and around her eyes; she had multiple scratches on
       the back of her upper right arm, and there were several lacerations on her upper and lower legs
       as well as a long laceration on her left hip. Healy also noticed a bite mark on the back of F.S.’s
       right shoulder. F.S. had abrasions on her genitalia consistent with forced penetration.
¶ 13       Healy collected swabs from F.S. as part of her examination. DNA testing of the swabs
       revealed a mixture of male and female DNA on F.S.’s underwear. DNA extracted from semen
       recovered from the underwear showed a mixture of at least three people, one of whom was F.S.
       Another was a male profile, but it could not be determined whether the third profile was male,
       and the result of the testing was inconclusive. DNA testing on a swab from F.S.’s breast
       revealed F.S.’s DNA and a male profile. A male DNA profile was also recovered from a swab
       of the bite mark on F.S.’s right shoulder. Both male DNA profiles recovered from the breast
       and shoulder swabs matched Ramsey’s DNA profile.
¶ 14       Over Ramsey’s objection, the court permitted testimony from another victim, S.S. Like
       F.S., S.S., then 16 years old, met Ramsey, who identified himself as “Shawn,” on a chat line.
       S.S. made arrangements to meet “Shawn” on February 2, 2000. A person identifying himself
       as Shawn’s brother picked her up and drove her to 3 East 140th Court in Riverdale. Once there,
       the man told S.S. he had a car for sale he wanted to show her and took her into a garage. As

                                                   -3-
       they walked, the man placed a “pointy” object by her side, which she assumed was a knife. The
       man told S.S. to take off her clothes and forced her into the backseat of a car where he assaulted
       her. He continued to assault her as she leaned against the door of the car, forcing his penis
       partially into her vagina. The man then told S.S to get dressed. He put duct tape over her mouth
       and used it to tie her hands. He then put her in the trunk of the car. S.S. was eventually able to
       escape and ran screaming to a neighbor’s house where police were called. An investigation
       resulted in Ramsey’s arrest and conviction. Ramsey was sentenced to seven years and six
       months in prison on October 1, 2001.
¶ 15       Ramsey elected to testify. He recounted how he met F.S., or “Diamond,” as she called
       herself, on the chat line and arranged to meet her for sex. Ramsey and F.S. agreed that Ramsey
       would pay her $160 for a half hour, including oral and vaginal sex, as well as bondage and
       other “fetishes.” On the ride back to his residence, Ramsey received a call from the Illinois
       Department of Corrections (IDOC) because Ramsey was only permitted to leave his home for
       work or school, and neither was scheduled that day. Ramsey had intended to stop at an ATM
       after he picked up F.S. but was unable to because he received the call from IDOC. According
       to Ramsey, when they returned to his home, F.S. became impatient when Ramsey was put on
       hold for 10 or 15 minutes after he returned the call from IDOC.
¶ 16       Ramsey and F.S. eventually had consensual sex but were interrupted when Ramsey
       received a phone call from a friend. When he returned after taking the call, he had lost his
       erection and asked F.S. to perform oral sex again. She told him to “hurry up” because they had
       agreed on only one-half hour, and Ramsey told her to “forget it.” F.S. then began demanding
       her money, and the two fought after Ramsey told her he had no money and could not drive her
       home because if he left his house again, he would be “violated.” As they argued, a friend who
       Ramsey called to bring money to help pay F.S. and drive her home arrived, and Ramsey went
       out to meet him. He next heard the sound of glass breaking and heard F.S. yelling for help.
       Ramsey admitted hitting F.S. “a whole bunch of times” because she broke a window and
       placed “his entire freedom in jeopardy.” After police arrived, Ramsey begged F.S. to tell them
       it was just a domestic disturbance and told her he would pay her if she agreed. Ramsey was
       arrested after he told police that he had been fighting with his girlfriend.
¶ 17       Ramsey denied ever being in possession of a knife or threatening F.S. with a knife. He
       admitted tying F.S. up with an exercise cord and then using an audiovisual cord because the
       exercise cord was too tight but claimed it was part of their agreement.
¶ 18       The court admitted certified copies of Ramsey’s October 1, 2001, convictions for
       aggravated criminal sexual assault of S.S. and criminal sexual assault of another young
       woman.
¶ 19       In finding Ramsey guilty, the court found that F.S.’s account of the assault was
       corroborated by Wells’s testimony recounting hearing the window break and F.S.’s screams
       for help. The court also found Ramsey’s testimony unbelievable. Ramsey was sentenced to
       natural life in prison on two counts of aggravated criminal sexual assault. His motions for a
       new trial and to reconsider sentence were denied, and he timely appealed.
¶ 20       Ramsey first argues that the trial court erred in denying his motion to suppress the items
       recovered from his residence. Ramsey claims the police were unjustified in entering and
       searching the residence after he was arrested and an ambulance was called for F.S. He also
       contends that the delay in recovering the items, necessitating a second entry by the evidence
       technician, provides additional grounds for suppression.

                                                   -4-
¶ 21        We apply a two-part standard of review to a trial court’s ruling on a motion to suppress.
       People v. Almond, 2015 IL 113817, ¶ 55. We will uphold the trial court’s findings of fact and
       credibility determinations unless they are against the manifest weight of the evidence. Id. We
       review de novo the ultimate legal question as to whether the facts, as found by the trial court,
       warrant suppression. Id. In reviewing the propriety of a trial court’s ruling on a motion to
       suppress, we may consider evidence adduced at the defendant’s trial. Id.
¶ 22        Here, Ramsey has failed to include in the record on appeal the transcript of the December
       6, 2011, hearing on his motion to suppress. There is likewise no transcript of the trial court’s
       ruling on the motion. It is Ramsey’s burden, as the appellant, to provide this court with a
       sufficiently complete record to allow for meaningful appellate review. Foutch v. O’Bryant, 99
       Ill. 2d 389, 391-92 (1984); People v. Urdiales, 225 Ill. 2d 354, 419 (2007). We obviously
       cannot find that the trial court’s factual findings are contrary to the manifest weight of the
       evidence when the evidence the court considered in denying the motion to suppress is not
       before us. This is particularly true given that two officers who testified at the suppression
       hearing did not testify at trial.
¶ 23        But, as noted, in determining whether the motion to suppress was properly granted, we may
       also consider testimony admitted at trial. What we do know from the trial testimony is that
       responding officers searched Ramsey’s home after his arrest to look for other victims or
       perpetrators and that the physical evidence in plain view was not taken at that time but was
       later recovered by an evidence technician. Thus, based solely on these facts, we can decide
       de novo the legal issue as to whether the facts, as reflected in the record, warrant suppression.
¶ 24        The fourth amendment to the United States Constitution guarantees the right of citizens to
       be “secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures.” U.S. Const., amend. IV. As a general rule, warrantless searches are deemed
       unreasonable. People v. Jones, 215 Ill. 2d 261, 269 (2005). But exceptions to the warrant
       requirement exist, and the totality of the circumstances can render a warrantless search
       reasonable under the fourth amendment. Illinois v. McArthur, 531 U.S. 326, 330 (2001). One
       such exception is the emergency aid exception, which permits a warrantless entry into a home
       in emergency situations. People v. Lomax, 2012 IL App (1st) 103016, ¶ 29. If officers believe
       it is necessary to enter a home “to render emergency assistance to an injured occupant or to
       protect an occupant from imminent injury,” warrantless entry is permitted. Brigham City v.
       Stuart, 547 U.S. 398, 403 (2006). As long as police have (i) reasonable grounds to believe an
       emergency exists and (ii) a reasonable basis “approximating probable cause” that the area
       searched is associated with the emergency, the warrant exception will apply. People v. Ferral,
       397 Ill. App. 3d 697, 705 (2009). Evidence of a crime discovered during an emergency entry
       may also be seized without a warrant. Id. In particular, evidence in plain view may be seized
       during an emergency entry as long as police have probable cause to associate the evidence with
       criminal activity. Jones, 215 Ill. 2d at 271-72 (plain view doctrine allows police to seize an
       object without a warrant); People v. Jackson, 149 Ill. App. 3d 156, 159 (1986).
¶ 25        As applied here, the emergency aid exception justified the warrantless entry of Ramsey’s
       residence, the search of the residence to locate other potential victims or offenders and the
       seizure of the evidence in plain view reasonably associated with Ramsey’s assault of F.S.
       When police arrived in response to the 911 call from Wells, they spoke to Wells, saw broken
       glass on the ground under the second-floor window, and encountered Ramsey at his front door.
       Ramsey’s appearance (nervous, sweaty, blood droplets on his T-shirt), as well as his

                                                   -5-
       spontaneous statement that he and his girlfriend had just had a fight, gave police probable
       cause both to arrest Ramsey and enter the residence. Once inside, when officers saw F.S.,
       crying and with cut marks on her arms, it was reasonable for them to walk through the entire
       residence to determine whether anyone else was present. There is no evidence that officers
       exceeded the scope of the permissible search by opening drawers or looking in, for example,
       kitchen cabinets. And once the officers saw items in plain view in the bedroom, which they
       reasonably believed were associated with Ramsey’s assault on F.S. (a knife, cords, petroleum
       jelly, and a condom), they were justified in seizing those items.
¶ 26        Ramsey relies on a number of United States Supreme Court cases involving warrantless,
       postarrest searches of a defendant’s home in which evidence was suppressed because police
       exceeded the permissible scope of the search. Citing Mincey v. Arizona, 437 U.S. 385 (1978),
       Thompson v. Louisiana, 469 U.S. 17 (1984), and Flippo v. West Virginia, 528 U.S. 11 (1999),
       Ramsey argues that once he was arrested and an ambulance was called for F.S., any emergency
       had passed. He contends that police needed a warrant to conduct a further search and to seize
       evidence located in the home, particularly when the evidence was retrieved, not by the officers
       who entered the home, but by an evidence technician an hour later.
¶ 27        The United States Supreme Court cases relied on by Ramsey are readily distinguishable. In
       each, police conducted an exhaustive warrantless search of a defendant’s residence after
       entering in response to an emergency. For example, in Mincey, the warrantless search lasted
       for several days while police conducted an exhaustive search of defendant’s residence for
       potential evidence in connection with the murder of an undercover police officer. 437 U.S. at
       389, 393, 395. See also Thompson, 469 U.S. at 19-21 (police investigating murder and
       attempted suicide searched defendant’s home for two hours after entering and recovered
       evidence that was not in plain view); Flippo, 528 U.S. at 12 (police processed defendant’s
       home for over 16 hours after his wife was found murdered). In contrast, when police entered
       Ramsey’s home and encountered F.S., it was eminently reasonable for them to walk through
       the residence to determine if anyone else was present. And when during that permissible search
       they saw items in plain view in the bedroom where the attack occurred, which obviously
       related to the attack, they were entitled to seize that evidence, again without a warrant.
¶ 28        Courts have recognized that if seizure is justified under the plain view doctrine, the fact
       that the ultimate recovery of the evidence is accomplished not by the officer who first saw the
       evidence, but by another member of law enforcement, does not invalidate the seizure. See
       People v. Drummond, 103 Ill. App. 3d 621, 625 (1981) (warrantless search of defendant’s
       vehicle by officers after defendant’s arrest and transport of vehicle to police parking lot
       permissible); see also Clark v. United States, 593 A.2d 186, 188 (D.C. 1991) (“A holding that
       even though [the officer who first saw the evidence in plain view] had the right to seize the
       pistol, clip and slug and to photograph the scene, [the evidence technician] acted unlawfully in
       doing so would improvidently exalt form over substance.”); State v. Bell, 737 P.2d 254, 259
       (Wash. 1987) (“[o]nce the privacy of the residence has been lawfully invaded, it is senseless to
       require a warrant for others to enter and complete what those already on the scene would be
       justified in doing”); Smith v. State, 419 So. 2d 563, 572 (Miss. 1982) (refusing to grant
       suppression where evidence seized by evidence technician as opposed to first officer who saw
       it).
¶ 29        Thus, because police properly entered Ramsey’s residence and conducted a limited search
       necessary to determine the presence of others and because the evidence ultimately recovered

                                                  -6-
       by an evidence technician was in plain view and its relation to the crime was readily apparent,
       the trial court properly denied Ramsey’s motion to suppress.
¶ 30        Ramsey next argues that the trial court improperly allowed the State to admit other crimes
       evidence in the form of testimony from S.S., another of Ramsey’s victims. Although Ramsey
       concedes that other crimes evidence is admissible by statute in sexual assault cases (725 ILCS
       5/115-7.3 (West 2008)), he contends that the probative value of this evidence was greatly
       outweighed by its prejudicial effect.
¶ 31        It is well settled that the admission of evidence is a matter committed to the trial court’s
       discretion. People v. Becker, 239 Ill. 2d 215, 234 (2010). A trial court’s decision to admit
       evidence will not be deemed an abuse of discretion unless the ruling is arbitrary or one with
       which no reasonable person would agree. People v. Hall, 195 Ill. 2d 1, 20 (2000).
¶ 32        Under section 115-7.3 of the Code of Criminal Procedure, the legislature has determined
       that when a defendant is accused of certain sex offenses, including aggravated criminal sexual
       assault, evidence of defendant’s commission of other enumerated offenses may be admissible
       and “may be considered for its bearing on any matter to which it is relevant.” 725 ILCS
       5/115-7.3(a), (b) (West 2008). Generally, other crimes evidence may be admitted if it tends to
       show intent, modus operandi, identity, motive, absence of mistake, and any material fact other
       than propensity. People v. Donoho, 204 Ill. 2d 159, 170 (2003). But under section 115-7.3, it
       may also be admitted to show propensity to commit certain sex offenses. Id. at 176; People v.
       Boyd, 366 Ill. App. 3d 84, 93 (2006). Section 115-7.3(c) provides that a court may consider,
       among other relevant facts and circumstances, the temporal proximity and the degree of
       similarity between the charged offense and the other crime, to determine whether the probative
       value of the evidence exceeds any undue prejudice to defendant. 725 ILCS 5/115-7.3(c) (West
       2008). “As factual similarities increase, so does the relevance, or probative value, of the
       other-crime evidence.” Boyd, 366 Ill. App. 3d at 93.
¶ 33        The trial court did not abuse its discretion in allowing S.S. to testify to Ramsey’s assault on
       her. Both cases share several similarities, including Ramsey using an alias on a chat line,
       initiating consensual sex with young women, bringing them to his home, threatening them with
       a knife, forcing them to engage in sex, and tying them up. Given that Ramsey’s attack on F.S.
       was less than two years after his release from prison on the charges stemming from his attack
       on S.S., the temporal proximity of the attacks also supported the admission of this evidence.
       Although the evidence was undeniably prejudicial, we cannot say that the trial court abused its
       discretion in determining that its probative value outweighed its prejudicial effect.
       Consequently, the admission of other crimes evidence provides no basis for reversal.
¶ 34        Finally, Ramsey claims that his trial counsel’s performance was deficient in a number of
       respects, including counsel’s failure to object to leading questions asked of F.S. during her
       direct examination, his inability to impeach F.S. with the contents of a statement she gave to
       police, the withdrawal of a motion to suppress statements Ramsey made to police, and his
       elicitation of testimony from Ramsey that supplied a missing element of the State’s case. He
       argues that his attorney’s substandard performance deprived him of the effective assistance of
       counsel.
¶ 35        When a defendant claims he received ineffective assistance of counsel, he must show that
       “ ‘his attorney’s representation fell below an objective standard of reasonableness and that
       there is a reasonable probability that, but for counsel’s errors, the result of the proceeding
       would have been different.’ ” People v. Simpson, 2015 IL 116512, ¶ 35 (quoting People v.

                                                    -7-
       Patterson, 192 Ill. 2d 93, 107 (2000)); Strickland v. Washington, 466 U.S. 668, 695 (1984).
       Our review of claimed deficiencies in trial counsel’s performance is “highly deferential”
       (People v. Perry, 224 Ill. 2d 312, 344 (2007)), and we generally presume that counsel’s trial
       decisions are the product of “ ‘sound trial strategy.’ ” People v. Manning, 241 Ill. 2d 319, 327
       (2011) (quoting People v. Smith, 195 Ill. 2d 179, 188 (2000)); see also People v. Wood, 2014
       IL App (1st) 121408, ¶ 61. The guarantee of effective assistance of counsel is fulfilled by
       competent, not perfect representation. People v. Valladares, 2013 IL App (1st) 112010, ¶ 52.
¶ 36       Ramsey claims his lawyer failed to object to leading questions asked of F.S. on direct
       examination and was unable to impeach F.S. with the content of her statement to police. “As a
       general rule, trial strategy encompasses decisions such as what matters to object to and when to
       object.” People v. Pecoraro, 144 Ill. 2d 1, 13 (1991); see also People v. Perry, 224 Ill. 2d 312,
       344 (2007). We have carefully examined the entirety of F.S.’s testimony, and appellate
       counsel’s characterization is not borne out by the record. While F.S. was asked some leading
       questions on direct, she gave detailed narrative answers regarding the attack. Regarding
       counsel’s attempt to impeach F.S., it appears that counsel was attempting to elicit from F.S.
       that her written statement did not include the details that she told Ramsey to stop during the
       attack or that she “withdrew” her consent to have sex with him. No copy of F.S.’s statement is
       included in the record so it is impossible for us to determine the precise nature of the evidence
       counsel was attempting to adduce. And although defense counsel informed the court that he
       intended to subpoena a witness to prove up the contents of F.S.’s statement, he never did so,
       leading us to conclude that the “impeachment,” if it existed, was insignificant. Given the
       overwhelming evidence of Ramsey’s guilt, it is evident that even if we assume F.S. did not tell
       the police that she asked Ramsey to stop or “withdrew” her consent, such evidence would have
       had absolutely no impact on the outcome. People v. McCarter, 385 Ill. App. 3d 919, 927
       (2008) (rejecting ineffective assistance claim where “some of the complained-of evidence was
       introduced in error, [but] the remaining admissible evidence against defendant was so strong
       that no prejudice resulted to him from the error”); see also People v. Cherry, 2016 IL 118728,
       ¶ 31 (“[T]o prevail on an ineffective assistance claim under Strickland, a defendant must
       establish both prongs of the Strickland test, such that the failure to establish either precludes a
       finding of ineffective assistance of counsel.”).
¶ 37       Regarding his own testimony, Ramsey claims that his lawyer elicited testimony that he
       penetrated F.S. when there was “no physical evidence of penetration” introduced in the State’s
       case. First, F.S. testified to penetration, and if the trial judge believed her testimony, as he
       evidently did, it was sufficient to establish this element of aggravated criminal sexual assault.
       See People v. Le, 346 Ill. App. 3d 41, 50-51 (2004) (victim’s testimony does not need to be
       corroborated by physical evidence to sustain conviction for criminal sexual assault) (citing
       People v. Morrow, 104 Ill. App. 3d 995 (1982) (unequivocal testimony of complainants was
       sufficient to sustain rape conviction, even without corroborating physical evidence)). Second,
       Ramsey admitted to having intercourse with F.S. for “a couple of minutes” not in response to a
       question from his lawyer but on cross-examination by the State’s Attorney. Having elected to
       testify, Ramsey cannot complain about the questions he was required to answer on
       cross-examination.
¶ 38       Ramsey further claims his lawyer unnecessarily elicited testimony from a State witness
       regarding the condom found on the floor of the bedroom. Yet Ramsey’s defense was based on
       his claim that he and F.S. had consensual sex, which the use of a condom would inferentially

                                                    -8-
       support, and in his own testimony, Ramsey volunteered that he attempted to put on a condom
       but was unable to.
¶ 39        The last witness that is the subject of Ramsey’s ineffective assistance claim is S.S. Ramsey
       contends his lawyer asked a question of S.S. on cross-examination that presumed Ramsey was
       her attacker, when during her direct testimony she never named Ramsey nor was she asked to
       identify him in court as the man who attacked her 14 years earlier. But the State called a
       witness who confirmed that Ramsey was the person convicted of the attack on S.S. and
       introduced a certified copy of Ramsey’s conviction, so counsel’s question was of no
       consequence.
¶ 40        Ramsey also claims that his lawyer was ineffective for failing to pursue a motion to
       suppress statements Ramsey made to police after he was arrested. A written motion contained
       in the record seeks suppression on the ground that Ramsey’s statements were the product of
       promises by police that Ramsey would only be charged with domestic battery and released that
       night. The motion was filed by an attorney other than the attorney who represented Ramsey at
       trial. Ramsey makes no argument about the likelihood that the motion would have been
       granted nor does he articulate, given all of the other evidence against him, how the outcome of
       the trial would have been affected if his statements had been suppressed. An attorney’s
       decision to pursue a motion to suppress is a matter of trial strategy that we will not
       second-guess. People v. Bew, 228 Ill. 2d 122, 128 (2008); People v. Jones, 371 Ill. App. 3d
       303, 307-08 (2007) (rejecting ineffective assistance claim where defendant failed to overcome
       “the strong presumption that his counsel’s failure to file a motion to suppress was the result of
       trial strategy”). Given counsel’s pursuit of the motion to suppress evidence and his vigorous
       defense of Ramsey at trial, we must presume that his decision to withdraw the motion to
       suppress statements filed by another lawyer was sound trial strategy. As such, it cannot support
       Ramsey’s ineffective assistance claim.
¶ 41        The judgment of the circuit court of Cook County is, therefore, affirmed.

¶ 42      Affirmed.




                                                   -9-